DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2562593.
GB 2562593 discloses a railing assembly comprising at least one ratcheting post (26) with a ratcheting assembly (40) attached to the ratcheting post (26) for selectively engaging a strap (28), as shown in Figures 1-4c.  At least one connecting post (26) has at least one attachment point (38) for engaging an attachment member (32) on the strap (28), as shown in Figures 1-2b.  In reference to claims 2 and 7, the at least one ratcheting assembly includes a plurality of ratcheting assemblies spaced along the at least one ratcheting posts, as disclosed on lines 18-21 of page 18.  In reference to claims 3 and 8, the connecting posts inherently must have a plurality of attachment points for each strap of the plurality of ratcheting assemblies disclosed on lines 18-21 of page 18.  In reference to claim 4, the ratcheting assemblies are rotary operated, as shown in Figures 4a and 4b.  In reference to claim 6, at least one post (26) has a ratcheting assembly (40) along a first longitudinal edge and an attachment point (38) along a second opposite longitudinal edge, as shown in Figure 1.  In reference to claim 16, the connecting post inherently has a plurality of attachment points (38) along a single edge to retain the straps of the plurality of ratcheting assemblies disclosed on lines 18-21 of page 18.  In reference to claim 17, the connecting post inherently includes a plurality of attachment points (38) along a pair of opposing edges to retain the straps of the plurality of ratcheting assemblies disclosed on lines 18-21 of page 18.  Figure 1 shows one attachment point (38) along a pair of opposing edges.  In reference to claim 18, the ratcheting posts and connecting posts are secured to a support surface of a trailer, as shown in Figure 1.  Straps (28) connect from the ratcheting posts to the connecting posts, as shown in Figure 2b.  In reference to claim 19, the ratchet assemblies (40) provide tension to the straps (28).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2562593 in view of Snyder et al. (US 2009/0008042).
GB 2562593 does not disclose the claimed shape.
Snyder et al. teaches forming posts (26,28) of a railing assembly with C-shaped cross sections, as shown in Figure 8.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the posts of GB 2562593 with C-shaped cross sections, as taught by Snyder et al., to provide strong, yet lightweight posts to improve fuel economy.  
Allowable Subject Matter
Claims 5, 9-13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 15, 2022